DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    53
    343
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 01/27/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 35 recites “stable” in the preamble. The word “stable” is a relative word. It is not clear what the “stable” formulation encompasses, specifically stable relative to what? Is it stable against specific enzymes or temperature or aqueous medium etc.? In addition, the specification fails to define it or provide its clear definition. 
In absence of its clear definition, the metes and bounds of the claim cannot be determined. Accordingly, claim is rendered indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
I. Claims 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schteingart et al (US 8,217,007 B1) or Chalmers et al (US 2015/0150935 A1) in view of Maher et al (Advanced Drug Delivery Reviews, 2016, 106, 277-319; see applicants filed IDS dated 01/27/2022; herein after Maher2016), Leonard et al (Expert Opin Drug Deliv, 2006, 3(5) 685-692; see applicants filed IDS dated 01/27/2022), Niu et al (Advanced Drug Delivery Reviews, 2016, 106, 337-354; see applicants filed IDS dated 01/27/2022), Maher et al (Pharm.Pat.Anal., 2014, 3(3), 313-336; see applicants filed IDS dated 01/27/2022; herein after Maher2014), Wang et al (US 6,187330 B1), Cleland et al (US 5,804,557), Ohtake et al (Journal of Pharmaceutical Sciences, Vol. 100, No.6, May 2011, 2020-2053; see applicants filed IDS dated 01/27/2022) and Jain et al (Protein Science, 2009, Vol. 18, 24-36; see applicants filed IDS dated 01/27/2022).    
For claims 16-21 and 33-34:
Schteingart et al teach a pharmaceutical composition comprising kappa opioid receptor agonist and synthetic peptides, diluents, excipients and carriers, wherein the synthetic peptide is represented by the following compound:

    PNG
    media_image2.png
    147
    267
    media_image2.png
    Greyscale
 [see col.4, lines 59-67; col. 41].
The above compound is also known as applicants CR845.
Schteingart et al further teach that the above composition is suitable for oral administration. [See col.24, lines 26-54; col.25, lines 17-27]. 
Chalmers et al also teach pharmaceutical composition comprising kappa opioid receptor agonists, such as 

    PNG
    media_image3.png
    142
    254
    media_image3.png
    Greyscale
, asimadoline (N-[(1S)-2-[(3S)-3-hydroxypyrrolidin-1-yl]-1-phenylethyl]-N-methyl-2,2-di- phenylacetamide) and nalfurafine ((2E)-N-[(5.alpha.,6.beta.)-17-(cyclopropylmethyl)-3,14-dihydroxy-4,5-epo- xymorphinan-6-yl]-3-(3-furyl)-N-methylacrylamide). [See claims 16, 19 and 20].
The above compound is also known as applicants CR845.
However, Schteingart et al and Chalmer et al are silent on applicants’ glyceride of one or more medium chain fatty acids selected from the group consisting of caproic acid, capylic acid and capric acid. 
However, Maher2016, Leonard et al, Niu et al or Maher2014 cure the above deficiency. 
Maher2016 teach intestinal permeation enhancers for oral peptide delivery, such as capryloproyl PEG 8 glycerides, EDTA, glycerol monocaprate, laurylocarnitine, sodium caprate, sodium caprylate etc. [see Table 1 or entire document].
Leonard et al teach promoting absorption of drugs using medium chain fatty acids in solid dosage forms [see abstract].
Niu et al teach lipid based nanocarriers for oral peptide/protein delivery systems [see abstract, Fig.1, Tables 1-7].
Maher2014 teach formulation strategies to improve oral peptide delivery, and one of the strategy is using permeation enhancers, such as medium chain fatty acids [see Table 1 and section Permeation enhancers in pages 320-323].
Therefore, one would be motivated to add glyceride of medium chain fatty acids because of their advantages in the delivery of peptides. 
For claim 22:
Schteingart et al further teach that a pharmaceutically acceptable crystalline, isomorphic crystalline or amorphous form of a synthetic peptide amide of the invention can be any crystalline or non- crystalline form of a pharmaceutically acceptable acidic, basic, zwitterionic, salt, hydrate or any other suitably stable, physiologically compatible form of the synthetic peptide amide according to the invention [see col.23, lines 1-7].
Chalmer et al further teach that a pharmaceutically acceptable crystalline, isomorphic crystalline or amorphous form of a synthetic peptide amide or other peripherally-restricted kappa receptor agonist of the invention can be any crystalline  or non- crystalline form of a pharmaceutically acceptable acidic, basic, zwitterionic, salt, hydrate or any other suitably stable, physiologically compatible form of the synthetic peptide amide or other peripherally-restricted kappa receptor agonist according to the invention [see 0067]. 
For claim 23:
Schteingart et al and Chalmer et al are silent on applicants’ claim limitation wherein the kappa opioid receptor agonist is embedded in trehalose.
However, Wang et al, Cleland et al, Ohtake et al and Jain et al cure this deficiency. 
Wang et al teach use of trehalose in controlled release deliver of peptide or protein in compositions [see claims 1-10].
Cleland et al teach stabilization and increase the solubility of polypeptides in compositions using polyol excipients, wherein poly is trehalose [see col.2, lines 14-39 and claims].
Ohtake et al teach advantages of trehalose in formulations, such as stabilizing or preserving the biological molecules, viz., the peptides, lipids etc. [see Table 2 and Summary]. 
Jain et al teach effect of trehalose on protein stability [see abstract].
Therefore, one would be motivated to incorporate trehalose with  in the formulation because of their advantages in the delivery of peptides. 
For claims 24-25:
Chelating agents are common excipients in the formulations. For example, Schteingart et al teach that their pharmaceutical compositions, a sequestering or chelating agent of metal ions such as EDTA can also be incorporated [see col.28, lines 53-58; col.29, lines 9-10].
For claims 26-32:
	Prior art teach an effective amount of components or active agents present in it. Case law(s) says “Merely modifying the process conditions such as temperature and concentration is not a atentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955)”. In generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
In addition to above, Schteingart et al provided guidance on effective amounts of kappa opioid receptor agonist, for example, 0.01 to 03 mg/kg, see Fig. 9.
Chalmers et al teach 0.04 mg/kg CR845 in their formulations [see example 1].
Leonard et al provided guidance for medium-chain fatty acid-based dosage forms. For example, millimolar concentrations of sodium salts of C6 (caproate, C8, C10 and C12 (laurate) could boost the flux of hydrophilic agents etc. [see section 2.GIPETTM in page 686].
So, prior art provided enough guidance on the advantages of glycerides of medium fatty acids in combination with drugs and also provided effective amounts. Moreover, effective amounts can be achieved through a routine experimentation. For example, changing the concentrations of components and measuring their stability etc. These are common known standard operating procedures in making stable formulations. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants recited kappa opioid receptor agonists, advantages of medium chain fatty acids and advantages of trehalose in stabilizing the peptides on formulations etc., in the composition, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the teachings of prior art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed formulation with a reasonable expectation of success. 
II. Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schteingart et al (US 8,217,007 B1) or Chalmers et al (US 2015/0150935 A1) in view of Maher et al (Advanced Drug Delivery Reviews, 2016, 106, 277-319; herein after Maher2016), Leonard et al (Expert Opin Drug Deliv, 2006, 3(5) 685-692), Niu et al (Advanced Drug Delivery Reviews, 2016, 106, 337-354), Maher et al (Pharm.Pat.Anal., 2014, 3(3), 313-336; herein after Maher2014), Wang et al (US 6,187330 B1), Cleland et al (US 5,804,557), Ohtake et al (Journal of Pharmaceutical Sciences, Vol. 100, No.6, May 2011, 2020-2053) and Jain et al (Protein Science, 2009, Vol. 18, 24-36).    
Schteingart et al teach a pharmaceutical composition comprising kappa opioid receptor agonist and synthetic peptides, diluents, excipients and carriers, wherein the synthetic peptide is represented by the following compound:

    PNG
    media_image2.png
    147
    267
    media_image2.png
    Greyscale
 [see col.4, lines 59-67; col. 41].
The above compound is also known as applicants CR845.
Schteingart et al further teach that the above composition is suitable for oral administration. [See col.24, lines 26-54; col.25, lines 17-27]. 
Chalmers et al also teach pharmaceutical composition comprising kappa opioid receptor agonists, such as 

    PNG
    media_image3.png
    142
    254
    media_image3.png
    Greyscale
, asimadoline (N-[(1S)-2-[(3S)-3-hydroxypyrrolidin-1-yl]-1-phenylethyl]-N-methyl-2,2-di- phenylacetamide) and nalfurafine ((2E)-N-[(5.alpha.,6.beta.)-17-(cyclopropylmethyl)-3,14-dihydroxy-4,5-epo- xymorphinan-6-yl]-3-(3-furyl)-N-methylacrylamide). [See claims 16, 19 and 20].
The above compound is also known as applicants CR845.
The differences between Schteingart et al and Chalmer et al and instant claim are as follows:
(i) Schteingart et al and Chalmer et al are silent on applicants’ glyceride of one or more medium chain fatty acids selected from the group consisting of caproic acid, capylic acid and capric acid; 
(ii) Schteingart et al and Chalmer et al are silent on kappa opioid receptor agonist is embedded in trehalose;
(iii) Schteingart et al and Chalmer et al silent on applicants recited stability. 
With regard to (i) of above, Maher2016, Leonard et al, Niu et al or Maher2014 cure the deficiency. 
Maher2016 teach intestinal permeation enhancers for oral peptide delivery, such as capryloproyl PEG 8 glycerides, EDTA, glycerol monocaprate, laurylocarnitine, sodium caprate, sodium caprylate etc. [see Table 1 or entire document].
Leonard et al teach promoting absorption of drugs using medium chain fatty acids in solid dosage forms [see abstract].
Niu et al teach lipid based nanocarriers for oral peptide/protein delivery systems [see abstract, Fig.1, Tables 1-7].
Maher2014 teach formulation strategies to improve oral peptide delivery, and one of the strategy is using permeation enhancers, such as medium chain fatty acids [see Table 1 and section Permeation enhancers in pages 320-323].
Therefore, one would be motivated to add glyceride of medium chain fatty acids because of their advantages in the delivery of peptides. 
With regard to (ii) of above, Wang et al, Cleland et al, Ohtake et al and Jain et al cure this deficiency. 
Wang et al teach use of trehalose in controlled release deliver of peptide or protein in compositions [see claims 1-10].
Cleland et al teach stabilization and increase the solubility of polypeptides in compositions using polyol excipients, wherein poly is trehalose [see col.2, lines 14-39 and claims].
Ohtake et al teach advantages of trehalose in formulations, such as stabilizing or preserving the biological molecules, viz., the peptides, lipids etc. [see Table 2 and Summary]. 
Jain et al teach effect of trehalose on protein stability [see abstract].
Therefore, one would be motivated to incorporate trehalose with  in the formulation because of their advantages in the delivery of peptides. 
With regard to (iii) of above, prior art provided enough guidance on the advantages of glycerides of medium fatty acids and trehalose in combination with drugs, which provide stability of drug in the formulation. So, applicants’ limitation is expected based on the teachings of cited prior art. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants recited kappa opioid receptor agonists, advantages of medium chain fatty acids and advantages of trehalose in stabilizing the peptides on formulations etc., in the composition, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the teachings of prior art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed formulation with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 11,033,629 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant claims 16-34 are drawn to a formulation for oral delivery of a kappa opioid receptor agonist comprising a kappa opioid receptor agonist and a glyceride of one or more medium chain fatty acids selected from the group consisting of caproic acid, caprylic acid and capric acid. The dependent claims are further limit the kappa opioid receptor agonist to CR845 and its incorporation into treahlose, and also recite various concentration ranges. Claim 35 is drawn to  stable formulation for oral delivery of a kappa opioid receptor agonist, comprising a kappa opioid receptor agonist and a glyceride of one or more medium chain fatty acids selected from the group consisting of caproic, caprylic and capric acids, wherein the kappa opioid receptor agonist is embedded in trehalose and exhibits a stability of greater than about 96% stored for at least a year at 25°C.
Claims of US patent are drawn to  formulation for oral delivery of a kappa opioid receptor agonist, the formulation comprising a mixture of about 18% to about 23% (w/w) kappa opioid receptor agonist and about 60% to about 77% (w/w) trehalose, wherein the kappa opioid receptor agonist is D-Phe-D-Phe-D-Arg-D-Lys-ω(4-aminopiperidine-4-carboxylic acid).HCl, (CR845.HCl); and wherein the particles are suspended in a liquid suspension, wherein the liquid suspension comprises about 0.01% to about 5% (w/w) of the kappa opioid receptor agonist and about 60% to about 100% (w/w) of an absorption enhancer; wherein the absorption enhancer comprises: a medium chain fatty acid triglyceride comprising 55% to 60% (w/w) caprylic acid, 40% to 45% (w/w) capric acid; or a mixture consisting of 10% capric acid and 90% of a medium chain fatty acid triglyceride comprising 55% to 60% (w/w) caprylic acid, 40% to 45% (w/w) capric acid.
So, claims of US patent are specific to the recited species, which is CR845 for the genus kappa opioid receptor agonist, whereas independent claims of instant claims are drawn to genus of kappa opioid receptor agonist, but dependent claims recited species. Other limitations are either identical or overlap, such as concentrations ranges etc. 
Therefore, species of US patent claims anticipate genus claims of instant claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658